DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-4 and 11-13 in the reply filed on 04-27-2022 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:

Claim 1. A receptacle for secure delivery of packages to a residence having a least one outer wall comprising:
a. [[A]] a locker recessed into the outer wall of the residence, the locker having a top wall, bottom wall, a back wall, a first side wall, a second side wall having a front face, and a door, with the door substantially co-planar with the outer wall of the residence;
b. [[O]]one side of the door hingedly attached to the first side wall;
c.  [[T]]the other side of the door having a combination lock with a latch having a cam surface, with the latch cooperating with a catch in the second 
d. [[W]]wherein when the door is closed, the cam surface contacts the front face of the second 
e. [[T]]the lock has a rotatable dial, a plurality of push buttons and a programming slide,
f. [[W]]wherein the door is opened by pushing the proper combination of the buttons and turning the dial to rotate the latch away from the catch; and
g. [[W]]wherein the combination on the lock is changed by pressing the buttons of the proper combination, turning the dial, sliding the programming slide and pushing a new combination of the buttons.

Claim 11.  A receptacle for secure delivery of packages to a residence having a least one outer wall comprising:
a. [[A]] a locker recessed into the outer wall of the residence, the locker having a top wall, bottom wall, a first side wall and a second side wall, each of the walls having a depth and a front face;
b. [[T]]the locker [[also]] comprising a door having a front surface substantially co-planar with the outer wall of the residence and an inner surface, the door also having a hinge on one side to pivotally connect the door to the front face of the first side wall and a lock with a latch proximate the opposite side;
c. [[T]]the locker bottom wall being slanted downwardly from the back of the locker to the front of the locker and [[also]] having a front sill extending downwardly and outwardly from the front face of the bottom wall with the sill spaced below and extending under the door;
d. [[W]]wherein when the door is closed, the inner surface of the door on the opposite side [[near]] proximate the latch contacts the front face of the second a lower portion of the door and the end face of the bottom locker wall and space between the top of the sill and the bottom of door to allow liquid within the locker to drain out of the locker under the door when the door is closed.

Claim 13. The receptacle of Claim 12 wherein the latch back surface contacts the catch and the gap is between the back of the opposite side of the door [[near]] proximate the latch and the front face of the associated locker side wall.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, “the bias” lacks antecedent basis.  Further, claim 1 is incomplete for failing to recite sufficient structure to enable the claimed function of biasing.
In claim 3, line 2, “the hinge” lacks antecedent basis.  Further, claim 3 is incomplete for failing to recite sufficient structural cooperation between the hinge and the receptacle.
In claim 4, line 2, “the knob” lacks antecedent basis.  Further, claim 4 is incomplete for failing to recite sufficient structural cooperation between the knob and the receptacle.
In claim 11, line 18, “the end face” lacks antecedent basis.  Further, it is unclear if this end face is referencing the “front surface” previously recited in claim 11, line 5.
In claim 12, line 2, it is unclear if “the side wall” is referencing the “first” or “second” side wall previously recited in claim 11, line 4.
In claim 13, line 2, “the back” lacks antecedent basis.  Further it is unclear if this back is referencing the “inner surface” previously recited in claim 11, line 7.
In claim 13, line ,it is unclear if the “associated” locker side wall is referencing the “first” and/or “second” side wall previously recited in claim 11, line 4.
Allowable Subject Matter
Claims 1-4 and 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677